Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered April 15, 1996, convicting him of robbery in the second degree (two counts), criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Corrado, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the physical evidence was properly admitted as it was obtained pursuant to a lawful arrest (see, People v McRay, 51 NY2d 594, 602; People v De Bour, 40 NY2d 210; People v Ortiz, 229 AD2d 451).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.